Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               March 31, 2021

The Court of Appeals hereby passes the following order:

A21E0040. IN THE INTEREST OF A.R.C, H.L.C. AND L.M.C., (CHILDREN).

      Upon consideration of the Applicants’ motion for an extension of time to file
their application for discretionary appeal, it is ordered that an extension be
GRANTED. The Applicants’ discretionary application is now due on or before April
19, 2021.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/31/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.